United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3638
                                   ___________

Robert Ray Young,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Tina Jackson, Manager of Appletree   *
Apartments, et al.,                  *      [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: March 25, 2011
                                 Filed: May 9, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Young, a tenant receiving rent subsidies under the Fair Housing Act
(FHA), 42 U.S.C. §§ 3601 et seq., commenced this pro se civil action against the
manager and assistant manager of Appletree Apartments alleging breach of contract,
“criminal assault,” and discrimination and retaliation violations of Title VI of the
Civil Rights Act, the Equal Credit Opportunity Act, the FHA, the Rehabilitation Act
of 1973, 42 U.S.C. § 1981, and the U.S. Constitution. After defendants answered and
Young filed numerous motions, the district court1 dismissed the complaint with
prejudice, concluding that its conclusory allegations and unadorned accusations failed
to plead “enough facts to state a claim to relief that is plausible on its face.” See
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       With one exception, we agree that Young’s complaint failed to state plausible
claims for relief. The exception is a claim of FHA retaliation not addressed in the
district court’s Order. Young alleged that he filed a complaint with the U.S.
Department of Housing and Urban Development when Appletree’s manager persisted
in eviction proceedings against Young after he presented documents confirming his
rent subsidies. Notified of the complaint, the assistant manager angrily threw the
complaint papers at Young, hitting him in the chest, and the manager issued another
eviction notice. In our view, these allegations “nudged” Young’s retaliation claim
into the realm of factual plausibility. Iqbal, 129 S. Ct. at 1951. However, by reason
of the extensive motion practice that preceded defendants’ motion to dismiss, the
record in the district court and on appeal includes a state court Judgment for Rent and
Possession, entered after a hearing attended by Young’s attorney, which upheld
Young’s eviction and entered a money judgment in favor of Appletree Apartments.
The Judgment is dated December 28, 2009, some two months after Young filed his
complaint but months before the district court granted the motion to dismiss. As
Young’s claim of retaliation in violation of the FHA must be based upon his eviction
from subsidized housing, the preclusory effect of this state court Judgment establishes
that the district court properly dismissed the retaliation claim for failure to state a
claim upon which relief may be granted. See Fed. R. Civ. P. 12(i).

      The judgment of the district court is affirmed.
                     ______________________________


      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
                                          -2-